Citation Nr: 1728548	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for lumbar degenerative arthritis prior to September 26, 2007, and in excess of 40 percent thereafter.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from December 1969 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Notably, the Veteran's spine disability and TDIU claims arose from a 2007 claim, but due to a 2012 Board finding they have been on appeal since 1997.  The appealed April 2008 rating decision reopened and granted the Veteran's claim for service connection for a low back disability and assigned an initial 20 percent evaluation effective November 17, 2007 (date of the Veteran's claim to reopen).  The Veteran appealed the initial rating and effective date assigned for his low back disability.  The April 2008 rating decision additionally denied the Veteran's claim for TDIU.  

In July 2012, the Board granted an earlier effective date for the Veteran's grant of service connection for his low back disability by finding that a March 1998 letter from a VA physician constituted new and material evidence in accordance with 38 C.F.R. § 3.156(b) and precluded the December 1997 rating decision from becoming final and it remained pending.  As such, the July 2012 Board decision provided an effective date for service connection for the Veteran's low back disability of September 25, 1997.  Additionally, the Board remanded the Veteran's claims for an initial 20 percent rating for his lumbar spine disability, now pending from September 25, 1997, and entitlement to TDIU.

In a March 2013 rating decision, the RO provided an increased spine rating of 40 percent, effective September 26, 2007.  The RO also granted service connection for right lower extremity radiculopathy and assigned a noncompensable rating effective September 26, 2007; and service connection for left lower extremity radiculopathy and assigned a noncompensable rating effective September 26, 2007 and a 10 percent rating from November 27, 2012.

In a February 2016 Board decision, the Board remanded the claims regarding the Veteran's increased spine ratings and TDIU for additional development, including obtaining private and VA treatment records.  The Board also considered a May 2013 statement requesting an earlier effective date for the combined 50 percent rating as a notice of disagreement (NOD) for effective dates for the Veteran's bilateral lower extremity radiculopathies, and required the RO to provide a Statement of the Case (SOC) for those issues.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include as due to his spine disability, entitlement to service connection for hemorrhoids as secondary to his spine disability, and entitlement to service connection for bilateral shoulder disabilities have been raised by the record in March and June 2017 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Initial Considerations

As indicated above, the 2016 Board remand considered a May 2013 statement from the Veteran requesting an earlier effective date for his combined 50 percent rating to be a NOD for earlier effective dates for his bilateral lower extremity radiculopathy conditions and remanded for issuance of a SOC.  The RO provided this SOC in June 2017.  However, the Board notes in this (2017) remand, that the assignment of the September 25, 1997 effective date for the Veteran's spine disability, combined with the remand for an increased rating for the entire period on appeal, requires that VA consider current spine regulations and spine regulation in effect during the period on appeal (the spine regulations have changed twice during the period on appeal).  Current spine regulations, in effect since 2003, include consideration of separate ratings for neurological disorders.  Additionally, prior spine regulations included some ratings which contemplated both mechanical and neurological impacts of spine disease.  As such, the Veteran's claim for spine increased ratings on appeal will contemplate the assignment of a rating (either separate or combined depending on the diagnostic code) regarding his bilateral lower radiculopathy.

Staged Spine Ratings

An April 2017 Supplemental SOC (SSOC) singularly addressed the Veteran's claim for TDIU.  Subsequent to the 2016 Board remand, the virtual record gained ongoing treatment records, which included ongoing complaints of low back pain.  Additionally, the Veteran provided statements in 2017 that his back pain had increased since his last examination and that he now had urinary symptoms associated with his spine.  The March 2013 SSOC which addressed the Veteran's staged spine ratings only considered the current spine ratings and did not consider the spine ratings on appeal prior to 2003.  Future SSOCs should consider all applicable regulations when determining spine ratings prior to 2003.

The Veteran was last afforded a VA examination in November 2012.  In a March 2017, he stated that his spine disability was "debilitating" and he requested that he be "properly examined" as it would show "an increase in rating."  He requested a "comprehensive up-to-date evaluation."  Additional statements from the Veteran included his complaints that his spine disability impacted his sleep and mental health, and that he had hemorrhoids and urinary symptoms due to his spine disability.  The Veteran reported his spine disability had increased such that he was using a cane to walk, and that he had been offered a wheelchair.  As the Veteran's last VA examination was in 2012, he has reported an increase in severity of his symptoms, and in 2017 he requested a new examination, the Board will remand for a VA examination to determine the current severity of his spine disability.

The Board notes that the 2016 remand included directives to attempt to obtain records from the Florida Pain and Rehabilitation Center.  The virtual record shows that attempts have been made to obtain records directly from the Florida Pain and Rehabilitation Center, and requests have been made to the Veteran for him to furnish any records he has from this medical facility.  In March 2017, the Veteran informed VA that he cannot obtain any records and that his Social Security Administration (SSA) records include some Florida Pain records.  A review of SSA records does indeed show that they include some Florida Pain records from 2006 and 2007.  The Board will not remand for additional attempts to obtain these records.

TDIU

The issue of entitlement to TDIU remains intertwined with the issue of increased staged spine ratings and the possibility of separate neurological disabilities.  

VA Vocational Rehabilitation records from December 2013 included the counselor's remarks that the Veteran "had no issues obtaining employment due to his skills and experience, but has been repeatedly fired or let go once his employers learned that he takes narcotics for his back pain."  The Veteran noted he had never utilized his degree in psychology and had exclusively worked in the construction field since 1983.  The counselor noted that "since the Veteran's SC back condition does not allow him to work in the only field he has training and experience in, Veteran does not possess the qualifications to obtain suitable employment.  Therefore, he has not overcome the limitations of his disability conditions through further education, transferable skills or obtaining and maintaining suitable work."  Under "Serious Employment Handicap" the counselor noted that the contributing factors of the Veteran's impairment related to employment were: substance abuse, severity of disabling conditions, unstable work history, chronic pain, withdrawal from society, extent and complexity of needed rehabilitation services, lack of education/training suitable for employment, and a pattern of reliance on government support programs."  The Veteran was found to be entitled to vocational rehabilitation.

Currently, the Veteran's combined rating for his service-connected disabilities is 50 percent.  This does not meet the jurisdictional requirements of 38 C.F.R. § 4.16 (a).  The Board does not have jurisdiction to grant TDIU in the first instance.  If, after the additional development requested in this remand, the Veteran still does meet the schedular requirements for a grant of TDIU, then the claim should be referred to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the current severity of his lumbosacral degenerative disc and degenerative joint disease.

The spine examination must include a full neurological evaluation as the Veteran has claimed that he has urinary and bowel (hemorrhoids) symptoms associated with his spine disorder.

Additionally, the VA examiner must review the medical records from 1997 to the present and provide an opinion as to when the Veteran developed his bilateral lower extremity radiculopathy, to include the severity and nerve(s) involved.

The VA examination report must include information on the functional impact of the Veteran's spine disability. 

2.  After the above development and readjudication of the Veteran's spine disability, if his combined rating remains below the schedular TDIU requirements, then refer the case to the Director, Compensation Service, for extraschedular consideration of a TDIU.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

3.  Readjudicate the claims on appeal.  When addressing the Veteran's claim for increased spine ratings the AOJ must include consideration of all applicable diagnostic codes available during the period on appeal (from September 1997 to the present).   Then return the case to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







